DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 6-8, 10-12, 17-19, 21, 31, 33, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 contains allowable subject matter because Lepp, Uplink Broadcast Service IEEE 802.11, Ryu, and Meredith do not teach wherein the detected identifiers include at least one member selected from a group consisting of a basic service set (BSS) identifier (BSSID). A service set identifiers (SSID), a cell identifier, a media access control (MAC) address and an internet protocol (IP) address.
Claim 7 contains allowable subject matter because Lepp, Uplink Broadcast Service IEEE 802.11, Ryu, and Meredith do not teach wherein the detected identifiers are usable by the remote destination to determine an approximate location of the first wireless device.
Claim 8 contains allowable subject matter because Lepp, Uplink Broadcast Service IEEE 802.11, Ryu, and Meredith do not teach determining received signal strength indicators (RSSIs) for one or more of the transmissions; and including the RSSIs with the detected identifiers in the payload field.
Claim 10 contains allowable subject matter because Lepp, Uplink Broadcast Service IEEE 802.11, Ryu, and Meredith do not teach including, in the unsolicited uplink broadcast communication, a request for the first AP to embed one or more types of AP-provided data the unsolicited uplink broadcast communication before forwarding the unsolicited uplink broadcast communication to the remote destination.

Claim 12 contains allowable subject matter because Lepp, Uplink Broadcast Service IEEE 802.11, Ryu, and Meredith do not teach including, in the unsolicited uplink broadcast communication, a device certificate associated with the apparatus, the device certificate usable by the first AP to determine that the apparatus has authorization to cause the unsolicited uplink broadcast communication to be transmitted to the remote destination via the first AP.
Claim 17 contains allowable subject matter because Lepp, Uplink Broadcast Service IEEE 802.11, Ryu, and Meredith do not teach before forwarding at least the portion of the one or more unsolicited uplink broadcast communications determining that the apparatus has authorization to cause the unsolicited uplink broadcast communication to be transmitted to the remote destination via the first AP based, at least in part, on a digital certificate in the one or more unsolicited uplink broadcast communications. 
Claim 18 contains allowable subject matter because Lepp, Uplink Broadcast Service IEEE 802.11, Ryu, and Meredith do not teach determining that the one or more unsolicited uplink broadcast communications include a request for the first AP to embed one or more types of AP-provided data in the unsolicited uplink broadcast communication before forwarding the unsolicited uplink broadcast communication to the remote destination; and embedding the AP-provided data to the one or more unsolicited uplink broadcast communications before forwarding the one or more unsolicited uplink broadcast communications to the remote destination.
Claim 19 contains allowable subject matter based on its dependence on claim 18.
Claim 21 contains allowable subject matter because Lepp, Uplink Broadcast Service IEEE 802.11, Ryu, and Meredith do not teach wherein advertising the uplink broadcast service includes: indicating the throttling feature used by the first AP, wherein the throttling feature is selected from a group consisting of no throttling, a per destination throttling, an explicit throttling based on uplink broadcast service, and an implicit throttling based on uplink resource scheduling.
Claim 31 contains allowable subject matter because Lepp, Uplink Broadcast Service IEEE 802.11, Ryu, and Meredith wherein the one or more processors are further configured to include, in the unsolicited uplink broadcast communication, a request for the first AP to embed one or more types of 
Claim 33 contains allowable subject matter because Lepp, Uplink Broadcast Service IEEE 802.11, Ryu, and Meredith do not teach wherein the one or more processors are further configured to include, in the unsolicited uplink broadcast communication, a device certificate associated with the apparatus, the device certificate usable by the first AP to determine that the apparatus has authorization to cause the unsolicited uplink broadcast communication to be transmitted to the remote destination via the first AP.
Claim 38 contains allowable subject matter because Lepp, Uplink Broadcast Service IEEE 802.11, Ryu, and Meredith do not teach determine that the one or more unsolicited uplink broadcast communications include a request for the first AP to embed one or more types of AP-provided data in the unsolicited uplink broadcast communication before outputting the unsolicited uplink broadcast communication for transmission to the remote destination; and embed the AP-provided data to the one or more unsolicited uplink broadcast communications before outputting the one or more unsolicited uplink broadcast communications for transmission to the remote destination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
III.	Claims 1-5, 9, 14-16, 22-24, 30, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al. (US 2020/0221262 A1) in view of Uplink Broadcast Service IEEE 802.11 (Bahar Sadeghi (INTEL): “Uplink Broadcast Service”, IEEE Draft; 11-18-087500-00-0BCS-UPLINK-BROADCAST-SERVICE, IEEE-SA MENTOR, PISCATAWAY, NJ USA, vol. 802.11 BCS).
Regarding claim 1 Lepp teaches a method performed by an apparatus of a first wireless device (endpoint device 104, Fig. 1A) (see paragraph [0039], endpoint device 104 reads on a first wireless device), comprising: determining that a first access point (AP) (AP 120, Fig. 1A) of a wireless local area network (WLAN) (WLAN 102, Fig. 1a) supports an uplink broadcast service which enables uplink data transmissions (see paragraphs [0061] – [0062], In the discovery phase, the AP sends an indication of support for a broadcast service(s).  This broadcast service indication can be in the form of an information element advertising that the AP can provide a broadcast service.  This information is included in a beacon that is transmitted by the AP for receipt by wireless devices within range of the AP.  This reads on determining that a first access point of a wireless local area network supports an uplink broadcast service which enables uplink data transmissions) to a remote destination (see paragraph [0033], the endpoint device can include sensor data that can be encoded and transmitted to monitoring devices that subscribe to a steam of the sensor data.  This indicates that the uplink data transmission is to a remote destination) using an unsolicited uplink broadcast communication (see paragraphs [0039] & [0062], The endpoint device broadcasts a Broadcast Request message for receipt by any AP within range of the endpoint.  The AP sends the broadcast service indication in a beacon that is transmitted for receipt by multiple wireless devices within range of the AP.  This indicates the use of unsolicited uplink broadcast communications); preparing the unsolicited uplink broadcast communication to send to the remote The endpoint device includes sensor data, the sensor data is encoded and transmitted to monitoring devices. The sensor data is sent as one or more streams to the AP in an uplink.  This reads on preparing the unsolicited uplink broadcast communication to send to the remote destination); and outputting the unsolicited uplink broadcast communication for transmission based on the uplink broadcast service (see paragraphs [0033] & [0044], The endpoint device includes sensor data, the sensor data is encoded and transmitted to monitoring devices. The sensor data is sent as one or more streams to the AP in an uplink.  This reads on outputting the unsolicited uplink broadcast communication for transmission based on the uplink broadcast service).
Lepp does not specifically teach outputting the unsolicited uplink broadcast communication for transmission to the remote destination via the first AP.
Uplink Broadcast Service IEEE 802.11 teaches an uplink broadcast service (see Slide 3, Uplink Broadcast) and outputting the unsolicited uplink broadcast communication for transmission to the remote destination via the first AP based on the uplink broadcast service (see Slide 3 and Slide 5, Data collected from a STA is targeted for a server in the cloud wherein it does not matter which AP receives or forwards it (Slide 3).  This indicates that the uplink broadcast service is an unsolicited uplink broadcast communication.  The STA transmits data including IP address of the cloud server, the AP which supports UL BCS forwards the data to the IP address included (Slide 5) and this reads on outputting the unsolicited uplink broadcast communication for transmission to the remote destination via the first AP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Lepp adapt to include outputting the unsolicited uplink broadcast communication for transmission to the remote destination via the first AP because the mechanism for outputting the uplink broadcast communication for remote destination via AP taught in Uplink Broadcast Service IEEE 802.11 can be used to forward the data stream in Lepp in the same way as its used to forward the collected data in Uplink Broadcast Service IEEE 802.11 (see Uplink Broadcast Service 
Regarding claim 2 Lepp teaches wherein determining that the first AP supports the uplink broadcast service includes receiving broadcast service capabilities from the first AP (see Lepp, paragraphs [0061] – [0062] and Fig. 3, the AP sends a beacon indicating of support for broadcast services for receipt by multiple wireless devices and this reads on determining that the first AP supports the uplink broadcast service includes receiving broadcast service capabilities).  Uplink Broadcast Service IEEE 802.11 teaches receiving broadcast service capabilities information indicating that the first AP is capable of forwarding the unsolicited uplink broadcast communication based on the uplink broadcast service (see Uplink Broadcast Service IEEE 802.11, Slide 3 and Slide 5, Uplink Broadcast (UL BCS) is a mechanism to collect data from a wireless device (STA) targeted for a server in the cloud, wherein the AP receives and forwards the data (Slide 3).  The AP may announce its support for UL BCS in beacon (Slide 5).  This reads on receiving broadcast service capabilities information indicating that the first AP is capable of forwarding the unsolicited uplink broadcast communication based on the uplink broadcast service).
Regarding claim 3 Uplink Broadcast Service IEEE 802.11 teaches wherein receiving the broadcast service capabilities information includes receiving a beacon frame or probe response frame from the first AP that includes the broadcast service capabilities information (see Slide 5, the AP announces support for UL BCS in beacon and this reads on wherein receiving the broadcast service capabilities information includes receiving a beacon frame or probe response frame from the first AP that includes the broadcast service capabilities information).
Regarding claim 4 Lepp teaches receiving the broadcast service capabilities information on a common channel (discovery phase 302, Fig. 3) specified for the uplink broadcast service (see paragraphs [0061] – [0062], in the discovery phase the AP sends a beacon indicating support for broadcasts services and this reads on teaches receiving the broadcast service capabilities information on a common channel).
Regarding claim 5 Lepp teaches receiving transmission from one or more WLAN devices in a vicinity of the first wireless device (see paragraphs [0043] – [0044], the endpoint wireless device receives a Broadcast Response message from an AP and this reads on receiving transmission from one or more WLAN devices in a vicinity of the first wireless device); determining detected identifiers from the received transmissions (see paragraphs [0043] – [0044], The AP sends a Broadcast Response message with one or more stream indications, e.g., information elements, to indicate which one or more of the streams has chosen to receive.  The endpoint device determines the streams chosen by the AP.  This reads on determining detected identifiers from the received transmissions); and including the detected identifiers in a payload field of the unsolicited uplink broadcast communication (see paragraph [0044], the endpoint device sends in an uplink, one or more group-addressed transmissions of the streams chosen by the AO as indicated by the one or more stream indications in the transmission received from the AP and this reads on including the detected identifiers in a payload field of the unsolicited uplink broadcast communication).
Regarding claim 9 Uplink Broadcast Service IEEE 802.11 teaches including, in the unsolicited uplink broadcast communication, a destination network address of the remote destination (see Slide 3 and Slide 5, A mechanism to collect data from a STA targeted for a server in the cloud includes the STA transmits data including IP address of the cloud server and this reads on including, in the unsolicited uplink broadcast communication, a destination network address of the remote destination).
Regarding claim 14 Lepp teaches a method performed by a first access point (AP) (120, Fig. 1A) of a wireless local area network (WLAN) (102, Fig. 1A) (see paragraph [0039], AP 120 reads on a first access point), comprising: advertising an uplink broadcast service that enables an apparatus of a first wireless device (104, Fig. 1) to transmit an unsolicited uplink broadcast communication (see paragraphs In the discovery phase, the AP sends an indication of support for a broadcast service(s).  This broadcast service indication can be in the form of an information element advertising that the AP can provide a broadcast service.  This information is included in a beacon that is transmitted by the AP for receipt by wireless devices within range of the AP.  This reads on advertising an uplink broadcast service that enables an apparatus of a first wireless device to transmit an unsolicited uplink broadcast communication.  The endpoint device broadcasts a broadcast request message for receipt by any AP within range of the endpoint.  The AP sends the broadcast service indication in a beacon that is transmitted for receipt by multiple wireless devices within range of the AP.  This indicates the use of unsolicited uplink broadcast communications) to a remote destination (see paragraph [0033], the endpoint device can include sensor data that can be encoded and transmitted to monitoring devices that subscribe to a steam of the sensor data.  This indicates that the uplink data transmission is to a remote destination); receiving one or more unsolicited uplink broadcast communications from the apparatus in accordance with the uplink broadcast service (see paragraphs [0033] & [0044],  The endpoint device includes sensor data, the sensor data is encoded and transmitted to monitoring devices. The sensor data is sent as one or more streams to the AP in an uplink.  This reads receiving one or more unsolicited uplink broadcast communications from the apparatus in accordance with the uplink broadcast service).
Lepp does not specifically teach the AP forwarding at least a portion of the one or more unsolicited uplink broadcast communications to the remote destination.
Uplink Broadcast Service IEEE 802.11 teaches the AP forwarding at least a portion of the one or more unsolicited uplink broadcast communications to the remote destination (see Slide 3 and Slide 5, Uplink Broadcast includes mechanism to collect data from a STA targeted for a server in the cloud, wherein it does not matter which AP receives or forwards it (Slide 3).  The STA transmits data including IP address of the cloud server, the AP which supports UL BCS forwards the data to the IP address included (Slide 5).  This reads on the AP forwarding at least a portion of the one or more unsolicited uplink broadcast communications to the remote destination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Lepp adapt to include the AP forwarding at least a portion of the one or more unsolicited uplink broadcast communications to the remote destination because the mechanism for outputting the uplink broadcast communication for remote destination via AP taught in Uplink Broadcast Service IEEE 802.11 can be used to forward the data stream in Lepp in the same way as its used to forward the collected data in Uplink Broadcast Service IEEE 802.11 (see Uplink Broadcast Service IEEE 802.11 above) and it would further facilitate the transmission of sensor data to the monitoring device subscribed to a stream of the sensor data in Lepp (see Lepp, paragraph [0033]).
Regarding claim 15 Lepp and Uplink Broadcast Service IEEE 802.11 teach limitations as recited in claim 2 and therefore claim 15 is rejected for the same reason given above.
Regarding claim 16 Lepp and Uplink Broadcast Service IEEE 802.11 teach limitations as recited in claim 3 and therefore claim 16 is rejected for the same reason given above.
Regarding claim 22 Lepp teaches an apparatus in a wireless device, comprising: one or more processors (604, Fig. 6) (see paragraph [0105] and Fig. 6) configured to: determine that a first access point (AP) (AP 120, Fig. 1A) of a wireless local area network (WLAN) (WLAN 102, Fig. 1a) supports an uplink broadcast service on a wireless channel, the uplink broadcast service enabling uplink data transmissions (see paragraphs [0061] – [0062], In the discovery phase, the AP sends an indication of support for a broadcast service(s).  This broadcast service indication can be in the form of an information element advertising that the AP can provide a broadcast service.  This information is included in a beacon that is transmitted by the AP for receipt by wireless devices within range of the AP.  This reads on determining that a first access point of a wireless local area network supports an uplink broadcast service on a wireless channel, the uplink broadcast service enabling uplink data transmissions) to a remote destination (see paragraph [0033], the endpoint device can include sensor data that can be encoded and transmitted to monitoring devices that subscribe to a steam of the sensor data.  This indicates that the uplink data transmission is to a remote destination) using an unsolicited uplink broadcast communication (see paragraphs [0039] & [0062], The endpoint device broadcasts a Broadcast Request message for receipt by any AP within range of the endpoint.  The AP sends the broadcast service indication in a beacon that is transmitted for receipt by multiple wireless devices within range of the AP.  This indicates the use of unsolicited uplink broadcast communications); prepare the unsolicited uplink broadcast communication to send to the remote destination (see paragraphs [0033] & [0044], The endpoint device includes sensor data, the sensor data is encoded and transmitted to monitoring devices. The sensor data is sent as one or more streams to the AP in an uplink.  This reads on preparing the unsolicited uplink broadcast communication to send to the remote destination); and an interface (602, Fig. 6) configured to output the unsolicited uplink broadcast communication for transmission based on the uplink broadcast service (see paragraphs [0033] & [0044], The endpoint device includes sensor data, the sensor data is encoded and transmitted to monitoring devices. The sensor data is sent as one or more streams to the AP in an uplink.  This reads on outputting the unsolicited uplink broadcast communication for transmission based on the uplink broadcast service).
Lepp does not specifically teach output the unsolicited uplink broadcast communication for transmission to the remote destination via the first AP.
Uplink Broadcast Service IEEE 802.11 teaches an uplink broadcast service (see Slide 3, Uplink Broadcast) and outputting the unsolicited uplink broadcast communication for transmission to the remote destination via the first AP based on the uplink broadcast service (see Slide 3 and Slide 5, Data collected from a STA is targeted for a server in the cloud wherein it does not matter which AP receives or forwards it (Slide 3).  This indicates that the uplink broadcast service is an unsolicited uplink broadcast communication.  The STA transmits data including IP address of the cloud server, the AP which supports UL BCS forwards the data to the IP address included (Slide 5) and this reads on outputting the unsolicited uplink broadcast communication for transmission to the remote destination via the first AP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Lepp adapt to include outputting the unsolicited uplink broadcast communication for transmission to the remote destination via the first AP b because the mechanism for outputting the uplink broadcast communication for remote destination via AP taught in Uplink Broadcast Service IEEE 802.11 can be used to forward the data stream in Lepp in the same way as its used to forward the collected data in Uplink Broadcast Service IEEE 802.11 (see Uplink Broadcast Service IEEE 802.11 above) and it would further facilitate the transmission of sensor data to the monitoring device subscribed to a stream of the sensor data in Lepp (see Lepp, paragraph [0033]).
Regarding claim 23 Lepp and Uplink Broadcast Service IEEE 802.11 teach limitations as recited in claim 2 and therefore claim 23 is rejected for the same reason given above.
Regarding claim 24 Lepp and Uplink Broadcast Service IEEE 802.11 teach limitations as recited in claim 3 and therefore claim 24 is rejected for the same reason given above.
Regarding claim 30 Lepp and Uplink Broadcast Service IEEE 802.11 teach limitations as recited in claim 9 and therefore claim 30 is rejected for the same reason given above.
Regarding claim 35 Lepp teaches an apparatus in a first access point (AP), comprising: one or more processors (604, Fig. 6) (see paragraph [0105] and Fig. 6, the wireless device in Fig. 6 can be a first access point (see paragraph [0012])) configured to: advertise an uplink broadcast service that enables an apparatus of a first wireless device (104, Fig. 1) to transmit an unsolicited uplink broadcast communication (see paragraphs [0039] & [0061] – [0062], In the discovery phase, the AP sends an indication of support for a broadcast service(s).  This broadcast service indication can be in the form of an information element advertising that the AP can provide a broadcast service.  This information is included in a beacon that is transmitted by the AP for receipt by wireless devices within range of the AP.  This reads on advertising an uplink broadcast service that enables an apparatus of a first wireless device to transmit an unsolicited uplink broadcast communication.  The endpoint device broadcasts a broadcast request message for receipt by any AP within range of the endpoint.  The AP sends the broadcast service indication in a beacon that is transmitted for receipt by multiple wireless devices within range of the AP.  This indicates the use of unsolicited uplink broadcast communications) to a remote destination (see paragraph [0033], the endpoint device can include sensor data that can be encoded and transmitted to monitoring devices that subscribe to a steam of the sensor data.  This indicates that the uplink data transmission is to a remote destination); obtain one or more unsolicited uplink broadcast communications from the apparatus in accordance with the uplink broadcast service (see paragraphs [0033] & [0044],  The endpoint device includes sensor data, the sensor data is encoded and transmitted to monitoring devices. The sensor data is sent as one or more streams to the AP in an uplink.  This reads obtain one or more unsolicited uplink broadcast communications from the apparatus in accordance with the uplink broadcast service).
Lepp does not specifically teach the AP configured to output at least a portion of the one or more unsolicited uplink broadcast communications to the remote destination.
Uplink Broadcast Service IEEE 802.11 teaches the AP forwarding at least a portion of the one or more unsolicited uplink broadcast communications to the remote destination (see Slide 3 and Slide 5, Uplink Broadcast includes mechanism to collect data from a STA targeted for a server in the cloud, wherein it does not matter which AP receives or forwards it (Slide 3).  The STA transmits data including IP address of the cloud server, the AP which supports UL BCS forwards the data to the IP address included (Slide 5).  This reads on the AP configured to output at least a portion of the one or more unsolicited uplink broadcast communications to the remote destination).

Regarding claim 36 Lepp and Uplink Broadcast Service IEEE 802.11 teach limitations as recited in claim 2 and therefore claim 36 is rejected for the same reason given above.

IV.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al. (US 2020/0221262 A1) in view of Uplink Broadcast Service IEEE 802.11 (Bahar Sadeghi (INTEL): “Uplink Broadcast Service”, IEEE Draft; 11-18-087500-00-0BCS-UPLINK-BROADCAST-SERVICE, IEEE-SA MENTOR, PISCATAWAY, NJ USA, vol. 802.11 BCS) and Ryu et al. (US 2015/0208325 A1).
Regarding claim 13 Lepp and Uplink Broadcast Service IEEE 802.11 teaches the method of claim 13 including unsolicited uplink broadcast communication formatted as an advertisement (see Lepp, paragraph [0040], the endpoint device sends a message containing information about the stream that the endpoint device is advertising to send and this reads on including unsolicited uplink broadcast communication formatted as an advertisement) and except for the communication formatted as a general advertisement service (AS) frame.
Ryu teaches sending a message formatted as a general advertisement service (AS) frame (see paragraph [0064]).


V.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al. (US 2020/0221262 A1) in view of Uplink Broadcast Service IEEE 802.11 (Bahar Sadeghi (INTEL): “Uplink Broadcast Service”, IEEE Draft; 11-18-087500-00-0BCS-UPLINK-BROADCAST-SERVICE, IEEE-SA MENTOR, PISCATAWAY, NJ USA, vol. 802.11 BCS) and Meredith et al. (US 2014/0148122 A1).
Regarding claim 20 Lepp and Uplink Broadcast Service IEEE 802.11 teaches the method of claim 14 except for implementing a throttling feature to limit an amount or frequency of the unsolicited uplink broadcast communications forwarded to the remote destination.
Meredith teaches implanting a throttling feature to limit an amount or frequency of uplink communications (see paragraph [0054], mobile device can be selected to be throttled thereby limiting the uplink throughput and this reads on implanting a throttling feature to limit an amount or frequency of uplink communications).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the unsolicited uplink broadcast communications forwarded to the remote destination in the Lepp and Uplink Broadcast Service IEEE 802.11 combination adapt to include implementing a throttling feature to limit an amount or frequency of the unsolicited uplink broadcast 

Conclusion
VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
February 8, 2022